 


109 HR 6334 IH: Troops to Teachers Improvement Act of 2006
U.S. House of Representatives
2006-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6334 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2006 
Mr. Petri (for himself and Ms. Matsui) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to ensure that participants in the Troops to Teachers program may teach at a range of eligible schools. 
 
 
1.Short titleThis Act may be cited as the Troops to Teachers Improvement Act of 2006. 
2.Participation agreement and financial assistance under Troops to Teachers programSection 2304 of the Elementary and Secondary Education Act of 1965 is amended in subsection (a)(1)(B) by striking for not less than 3 school years and all that follows through the period at the end and inserting the following: for not less than 3 school years, to begin the school year after obtaining that certification or licensing, with a high-need local educational agency or public charter school, as such terms are defined in section 2101 or, if there is no high-need local educational agency or public charter school for which the member is qualified to teach within a 50-mile radius of the member’s residence, then under circumstances covered by section 2302(b)(2).. 
 
